Citation Nr: 1136567	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  07-24 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include  posttraumatic stress disorder (PTSD) due to sexual harassment, obsessive compulsive disorder, and depression (also claimed as an anxiety disorder, narcissism, paranoia, occupational problem, interpersonal problems, schizoid, and a somatoform disorder).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to January 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the VA Regional Office (RO) in Salt Lake City, Utah, which denied claims for service connection for obsessive compulsive disorder, depression (claimed as major depression), and PTSD.  A March 2011 Board decision subsequently remanded the Veteran's claims for a Board hearing.

In July 2011, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.

Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the various psychiatric disorder issues, including the previously separately considered claims for service connection for PTSD, obsessive compulsive disorder, and depression, to the broader issue of entitlement of service connection for an acquired psychiatric disorder, as is reflected on the cover page.  The July 2011 Board hearing similarly characterized the issue on appeal as indicated above.

As previously noted in the last Board decision, in a March 2009 statement the Veteran raised the issue of the characterization of the lumbar spine disability.  He contends that the service-connected lumbar spine disability should be characterized to include both his lumbar and thoracic spine segments.  He stated that he was not seeking a higher rating at that time.  The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has also been raised by the record, in the July 2011 Board hearing, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Such matters have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over those issues, and they are referred to the AOJ for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has a psychiatric disorder due to service.  The record indicates that he has diagnoses of PTSD and major depression, as well as other variously diagnosed psychiatric disorders.

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010). 

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service.  Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2010); VAOPGCPREC 3- 2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153(West 2002 & Supp. 2010); 38 C.F.R. § 3.306 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2010).  The Board notes that the regulation for PTSD has been updated, effective July 12, 2010, relaxing stressor verification requirements for stressors related to a Veteran's fear of hostile military activity.  38 C.F.R. § 3.304 (f) (2010), 75 Fed. Reg. 39,843 (Jul 13, 2010).  As the Veteran's claim is in regards to a sexual harassment/assault, the new stressor verification changes are not implicated in the present claim.

The Veteran has reported stressors regarding sexual harassment while in service from a female superior and being sexually harassed and fondled by a female secretary, as noted in various stressor statements, including from November 2004, February 2006, and one undated one received in July 2011.  The record indicate behavioral changes that followed the reported incidents, such as the Veteran's dropping in rank from captain to sergeant in the Air Force, as indicated in his Armed Forces Of The United States Reports Of Transfer Or Discharge (DD Forms 214).  The Veteran has also submitted lay evidence, including one from C. R. M., a fellow service member, dated in September 2005, which indicates that the Veteran had expressed concern over his female supervisor trying to implement a sexual relationship and her insinuations that his refusals would have a negative effect on his career.  The Board finds such evidence, in conjunction with the Veteran's statements, to corroborate the existence of the in-service stressors and indicate that the Veteran has credible supporting evidence of the claimed stressors for PTSD purposes.  

The Veteran received a VA examination in January 2005.  The examiner found him to have mild depression and PTSD (childhood abuse), as well as personality disorders, but noted that "the stressors endured regarding the PTSD are more from childhood events versus events in the military."

The Veteran has also submitted an undated report received by VA in June 2011, from F.C.,  L.C.S.W., which indicated that F.C. had known the Veteran for most of his life and that the Veteran did not have a personality disorder, but did not indicate whether the Veteran had a psychiatric disorder due to service.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant as to why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

The Veteran was not provided a proper VA examination as to his claim for service connection for an acquired psychiatric disorder.  Specifically, the January 2005 VA examiner did not provide an opinion as to the etiology of the Veteran's diagnosed depression or provide an opinion as to whether the Veteran's PTSD (childhood abuse) was aggravated by his service.  The Veteran has also since claimed to have numerous other acquired psychiatric disorders, including an anxiety disorder, narcissism, paranoia, occupational problem, interpersonal problems, schizoid, and a somatoform disorder.  As such, a new VA examination is necessary to determine whether the Veteran has an acquired psychiatric disorder caused by or aggravated by service.

The Board also notes that the last VA medical records associated with the claims file were from August 2008, and that the record indicates that the Veteran receives continuing treatment from VA.  VA must assist a claimant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).  Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from August 2008 to the present.  If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2.  The RO/AMC shall arrange for the Veteran to receive a VA examination to determine the nature, extent, onset, and etiology of his currently manifested psychiatric disorders, to include PTSD.  All indicated tests and studies shall be performed.  The claims file  and a copy of this entire remand must be sent to the examiner for review.  

(a) The examiner is directed to summarize the medical history, including service treatment records and the onset and course of any psychiatric disorder; describe any current psychiatric symptoms and manifestations; and provide diagnoses for any and all psychiatric pathology identified.  

(b) The examiner shall also consider the service treatment records, lay statements, VA medical records, the January 2005 VA examination, and the private medical records, including the undated statement from F.C., L.C.S.W. received in June 2011.

(c) If PTSD is diagnosed, the examiner shall specify which stressor or stressors was or were used as a basis for the diagnosis, whether the stressor is sufficient to produce a diagnosis of PTSD, and whether there is a link between current symptomatology and if the conceded in-service stressors are sufficient to produce the diagnosis of PTSD.  

The examiner shall also opine as to whether it is at least as likely as not that any current psychiatric disorder, including PTSD, had its onset during the Veteran's active service or within the one-year period following discharge, or is the result of active service or any incident thereof.  

If the examiner finds that a diagnosed psychiatric disorder clearly and unmistakably pre-existed service, the examiner shall determine whether it was clearly and unmistakably aggravated by service beyond the natural progression of the disorder.

The examiner is directed to reconcile any opinions that may be inconsistent with the results of his/her findings on examination, possibly including the January 2005 VA examination.

In doing so, the examiner must also acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  Any opinions expressed must be accompanied by a complete rationale.

3.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative shall be provided with a Supplemental Statement of the Case.  An appropriate period of time shall be allowed for reply.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
DEMETRIOS G. ORFANOUDIS 
Acting Veterans Law Judge, Board of Veterans' Appeals
 
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

